           Case 1:20-cv-08192-LLS Document 7 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIM MORTIMER,

                                 Plaintiff,
                                                                1:20-CV-8192 (LLS)
                     -against-
                                                                CIVIL JUDGMENT
 SCOTT GRODSKY, et al.,

                                 Defendants.

       Pursuant to the order issued November 13, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims that she brings on behalf of 60 91st Street Corporation, including her

claims against Defendant Sorvino, without prejudice. The Court also dismisses Plaintiff’s claims

in which she challenges the sanctions issued against her by the Bankruptcy Court without

prejudice to her pending appeal of those sanctions in In re: 60 91st Street Corp., 1:20-CV-7654

(S.D.N.Y.). The Court further dismisses Plaintiff’s remaining claims under federal law for failure

to state a claim on which relief may granted. 28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines to

consider Plaintiff’s claims under state law. 28 U.S.C. § 1367(c)(3).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    November 13, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
